Case 18-41165-JMM          Doc 30     Filed 05/07/19 Entered 05/07/19 11:52:25                 Desc Main
                                      Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO



    In Re:
                                                                    Bankruptcy Case
    Peyton Tianna Dalley,
                                                                    No. 18-41165-JMM
                                    Debtor.


               ORDER TO SHOW CAUSE AND NOTICE OF HEARING



TO:      KAMERON M. YOUNGBLOOD

         YOU ARE HEREBY NOTIFIED THAT on June 4, 2019, at 9:00 a.m. at the

United States Courthouse, 801 East Sherman St., Pocatello, Idaho, the Court will conduct

a hearing to address issues concerning your conduct in the representation of the above

named debtor, Peyton Tianna Dalley, as well as the following bankruptcy cases: 1

    18-40191             Allred
    18-40270             Kohler
    18-40286             Tremelling
    18-40309             Deforest
    18-40287             Plank
    18-40346             Alatorre
    18-40355             Hairston
    18-40405             Bales
    18-40425             Estrada
    18-40436             Marley
    18-40437             Jackson

1
  This list represents chapter 7 cases Mr. Youngblood filed between January 1, 2018 and April 1, 2019, in
which a Notice of Conditional Dismissal for failure to remit filing fees was filed on the docket. There are
again as many for which a Notice of Conditional Dismissal has not yet been filed, but are ripe for such.
Case 18-41165-JMM    Doc 30   Filed 05/07/19 Entered 05/07/19 11:52:25   Desc Main
                              Document     Page 2 of 5



 18-40370           Kaiser                   18-40971          Blackburn
 18-40380           Tyler                    18-40980          Williams
 18-40372           Shell                    18-40916          Braithwaite
 18-40382           Waterhouse               18-40987          Anderson
 18-40392           Dean                     18-40991          Panfil
 18-40452           Anderson                 18-41056          Green
 18-40535           Flores                   18-41057          Zemp
 18-40556           Ferguson                 18-41055          Guinn
 18-40481           Cabrito                  18-41105          Vasquez
 18-40491           Bales                    18-41125          Delatorre
 18-40495           Moore                    18-40998          Nelson
 18-40586           Schwindt                 18-41059          Saunders
 18-40588           Russell                  18-41069          Dale
 18-40644           Lord                     18-41078          Hansen
 18-40671           Hess                     18-41118          Baxter
 18-40685           Dawson                   18-41166          Burbie
 18-40715           Ferrie                   18-41187          Haddon
 18-40727           Hainline                 18-40014          Reader
 18-40777           Conley                   19-40154          Miller
 18-40724           Ramirez
 18-40733           Garza
 18-40753           Martin
 18-40788           Shirley
 18-40797           Powers
 18-40817           Elbie
 18-40835           Smuin
 18-40879           Petrus
 18-40843           Purtell
 18-40854           Gorbutt
 18-40856           Wells
 18-40886           Christensen
 18-40893           Jackman
 18-40927           Gonzalez
 18-40930           Ossmen
 18-40951           Burns
Case 18-41165-JMM       Doc 30    Filed 05/07/19 Entered 05/07/19 11:52:25           Desc Main
                                  Document     Page 3 of 5


       At the hearing, the Court intends to consider your conduct in the representation of

your clients in connection with their bankruptcy cases, and whether you should be subject

to appropriate sanctions. Specifically, at the hearing, the Court will inquire about, and

you are instructed to be prepared to address, each of the following:

       1.      The reasons and justifications, if any, for the vast majority of your cases
       utilizing an application to pay the filing fee in installments;

       2.      The failure, in nearly all of the installment fee cases you filed in the last
       fifteen months, to comply with the payment schedule included in the Order
       granting the application to pay the filing fee in installments;

       3.      The failure, in the majority of the installment fee cases you filed in the last
       fifteen months, to remit any of the filing fee absent the service of a “Notice of
       Conditional Dismissal” from the Court;

       4.     The reasons and justifications, if any, for violation of Rule 1006(b)(3),
       which requires that all installments of the filing fee must be paid in full before the
       debtor may make further payments to an attorney.

       5.     The reasons and justifications, if any, for the fact that the wet signatures in
       In re Reader, 18-40014, Dkt. No. 22, are dated January 31, 2018, when the case
       was filed on January 8, 2017.

       6.     The reasons and justifications, if any, for the fact that in In re Miller, 19-
       40154, the wet signature filing in Dkt. No. 7 does not match what is purportedly
       the same page in Dkt. 1, page 6.

       7.     Based upon the evidence found in the various dockets, it appears to
       The Court that you may have violated Rule 1006(b)(3), and L.B.R. 5003.1(g)
       which requires electronic filings to be consistent with ECF Procedures established
       by the Court. You are instructed to be prepared to show how your actions did
       not violate these Rules and procedures. The ECF procedures provide, in ¶ 13A:

              A Registered Participant filing a Verified Pleading electronically
              shall insure the electronic version conforms to the original, signed
              pleading/document. Each signature on the original, signed
              leading/document shall be indicated on the electronically filed
              Verified Pleading with the typed name on the signature line of the
              person purported to have signed the pleading/document. The

ORDER ̶ 3
Case 18-41165-JMM       Doc 30   Filed 05/07/19 Entered 05/07/19 11:52:25           Desc Main
                                 Document     Page 4 of 5


              electronic filing of a Verified Pleading constitutes a representation
              by the Registered Participant that he or she has the original, signed
              document in his or her possession at the time of filing.

       8.     You should also be prepared to discuss why any violations of these Rules
              and procedures do not give the Court cause to sanction you.

       Now, therefore, based upon the Court’s powers, including those granted under 11

U.S.C. §§ 105(a) and Fed. R. Bankr. P. 9011, as well as the Court’s inherent powers, for

good cause shown, YOU ARE HEREBY ORDERED to personally appear at such

hearing and to SHOW CAUSE why you should not be subject to the imposition of

sanctions for your conduct. The Chapter 7 Trustee(s), and the Assistant U.S. Trustee,

may also file written submissions and appear and participate at such hearing.

       If you choose, you may appear at the hearing with counsel. At the hearing, you

may be subject to examination under oath by the Court, Assistant U.S. Trustee, Chapter 7

Trustee, or other interested parties. Unless subpoenaed to appear, the Debtors in the

cases listed above are not required to appear personally at such hearing. They may, of

course, appear voluntarily if they so choose.

       Based upon the results of the hearing, the Court may, if it deems it appropriate in

the exercise of its discretion, and as allowed by statute, rule or law, order that you be

sanctioned for your conduct. The Court is considering the following as possible

sanctions: that any fees paid to you by any of the debtors in the above-listed cases be

ordered disgorged; that additional monetary sanctions be imposed against you; that your

privileges as a member of the Bar of this Court to practice law before this Court or this




ORDER ̶ 4
Case 18-41165-JMM      Doc 30   Filed 05/07/19 Entered 05/07/19 11:52:25        Desc Main
                                Document     Page 5 of 5


judge be suspended or revoked; and that this matter be referred to the Idaho State Bar

Association for such further or other disciplinary proceedings as may be appropriate.

      Your failure to comply with any term of this Order may constitute, and may be

punishable as, a contempt of this Court.


                                  DATED: May 7, 2019



                                  ________________________
                                  JOSEPH M. MEIER
                                  CHIEF U. S. BANKRUPTCY JUDGE




ORDER ̶ 5
